DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/06/2022. As directed by the amendment: claims 2-3, 9-12, 14, 19, and 37 have been amended, claims 1 and 20-36 have been cancelled and no new claims have been added.  Thus, claims 2-19 and 37 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3, 10-13, 19, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte et al. (US 20140200533 A1) in view of Holloway et al. (US 7304201 B2) in view of Smith (US 20130167296 A1). 
Regarding Claim 2, Whyte teaches an absorbent device for treatment and/or healing of a wound ("wound", ¶ 19), the absorbent device comprising (Abstract):
at least one absorbent liner (126 or 128) disposed on at least a part of the photoactivatable core 124 (Fig.2,3; ¶ 41, 43, 45) being suitable for application to the wound ("wound", ¶ 19); and 
a vacuum system (comprising a "vacuum pump", ¶ 20) for creating a negative pressure ("reduced-pressure", ¶ 20) on or around the wound ("wound", ¶ 19), 
and said photoactivatable core 124 is photoactivated while under negative pressure ("reduced-pressure", ¶ 20).
but fails to teach that the photoactivatable core and the at least one absorbent liner are held together through a plurality of punctures, and that the photoactivatable core is photoactivated under exposure to light to emit fluorescence.
However, Holloway teaches an absorbent biophotonic device for treatment and/or healing of a wound, the absorbent biophotonic device comprising (Abstract):
a photoactivatable core 10 (col.4, ll.21-30);
the photoactivatable core 10 is photoactivated under exposure to light to emit fluorescence (col.8, ll.38-65).
Moreover, Smith teaches layers of an assembly being held together through a plurality of punctures ("the [layers] are quilted together with needle and thread by hand or machine", ¶ 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Whyte such that the photoactivatable core is photoactivated under exposure to light to emit fluorescence, as taught by Holloway, for the purpose of producing visible light that can be seen by the human eye in order to observe wound healing on the patient, and additionally, for emitting radiation and directing it toward a targeted location on a patient to promote wound healing (col.2, ll.29-39); and such that said photoactivatable core of Whyte would be held together through a plurality of punctures, as taught by Smith, for the purpose to secure the layers together (Smith ¶ 19).

Regarding Claim 3, Holloway teaches the photoactivatable core 10 comprises light-accepting molecules (col.7, ll.27-58).

Regarding Claim 10, Whyte teaches the at least one absorbent liner is a bottom absorbent liner 128 (‘downstream layer’, Fig.2, 3; ¶ 41, 43, 45). 

Regarding Claim 11, Whyte teaches the at least one absorbent liner is a top absorbent liner 126 (‘upstream layer’, Fig.2,3; ¶ 41, 43, 45). 

Regarding Claims 12 and 13, Whyte teaches that the absorbent device comprises two absorbent liners (126 and 128) (‘upstream layer’ and ‘downstream layer’, Fig.2,3; ¶ 41, 43, 45), and that the core 124 is disposed between the two absorbent liners (126 and 128) (Fig.2,3; ¶ 41, 43, 45). 

Regarding Claim 19, Holloway teaches the absorbent biophotonic device is an absorbent biophotonic pad. The device from Holloway can be described as a ‘pad’ because it is “a piece or fold of gauze or other absorbent material for use as a surgical dressing or a protective covering.” (Dictionary.com). The device from Whyte teaches the absorbable liner and therefore the device is absorbable. 

Regarding Claim 37, Whyte/Holloway fail to teach that the punctures are needle punctures. Smith teaches that the punctures are needle punctures ("the [layers] are quilted together with needle and thread by hand or machine", ¶ 19). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway such that the punctures are needle punctures as taught by Smith, for the purpose to secure the different layers of the device together (Smith ¶ 19).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte in view of Holloway and Smith, and further in view of Loupis (US 20150119788 A1).

Regarding Claim 4, Whyte/Holloway/Smith fail to teach the light-accepting molecules are Eosin. Loupis discloses the light-accepting molecules are Eosin (¶ 11, 30, 34, 121). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whyte/Holloway/Smith such that the light-accepting molecules are Eosin as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 5, Whyte/Holloway/Smith fail to teach the Eosin is Eosin Y. Loupis discloses the Eosin is Eosin Y (¶ 11, 30, 34, 121). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whyte/Holloway/Smith such that the Eosin is Eosin Y as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 6, Whyte/Holloway/Smith fail to teach the Eosin is Eosin Y and Eosin B. Loupis discloses the Eosin is Eosin Y and Eosin B (¶ 11, 30, 34, 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whyte/Holloway/Smith such that the Eosin is Eosin Y as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 7, Whyte/Holloway/Smith fail to teach the light-accepting molecules are Eosin Y and Fluorescein (¶ 11, 30, 34, 121).  Loupis discloses the light-accepting molecules are Eosin Y and Fluorescein (¶ 11, 30, 34, 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whyte/Holloway/Smith such that the light-accepting molecules are Eosin Y and Fluorescein as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Regarding Claim 8, Whyte/Holloway/Smith fail to teach the light- accepting molecules are Eosin Y and Rose Bengal. Loupis discloses the light- accepting molecules are Eosin Y and Rose Bengal (¶ 11, 30, 34, 121, 129).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Whyte/Holloway/Smith such that the light- accepting molecules are Eosin Y and Rose Bengal as taught by Loupis, for the purpose of absorbing light at a wavelength in the range of the visible spectrum (Loupis ¶ 30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whyte in view of Holloway and Smith, and further in view of Tao et al. (US 20160121136 A1). 

Regarding Claim 9, Whyte/Holloway/Smith fail to teach the photoactivatable core comprises nylon. Tao discloses a therapeutic textile wrapper configured to project therapeutic light, and teaches that the photoactivatable core comprises nylon (¶ 9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway/Smith such that the photoactivatable core comprising nylon as taught by Tao, for the purpose of being woven together to form a main body of the individual luminescent fabric layer (¶ 9). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte in view of Holloway and Smith, and further in view of Stephenson (WO 2015032817 A1). 

Regarding Claim 14, Whyte/Holloway/Smith fail to teach the at least one absorbent liner is made of foam. Stephenson discloses a conformable absorbent and cushioning device, and teaches the at least one absorbent liner is made of foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway/Smith such that the at least one absorbent liner being made of foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Regarding Claim 15, Whyte/Holloway/Smith fail to teach the foam is a polyurethane foam. Stephenson teaches the foam is a polyurethane foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway/Smith such that the foam is a polyurethane foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Regarding Claim 16, Whyte/Holloway/Smith fail to teach the polyurethane foam is a reticulated polyurethane foam. Stephenson teaches the polyurethane foam is a reticulated polyurethane foam (pg.3, ll.14-22; pg.18, ll.24-29).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway/Smith such that the polyurethane foam is a reticulated polyurethane foam as taught by Stephenson, for the purpose of acting as a cushion and dissipating pressure, giving constant pressure relief through wearing the dressing (Abstract).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Whyte in view of Holloway in view of Smith in view of Stephenson, and further in view of Erb et al. (US 20140142410 A1).

Regarding Claim 17 and 18, Whyte/Holloway/Smith/Stephenson fail to teach that the polyethylene foam is a reticulated polyethylene foam. Erb discloses a stimulating electrode assembly, and teaches that the polyethylene foam is a reticulated polyethylene foam (¶ 34). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bandage of Whyte/Holloway/Smith/Stephenson such that the foam as a reticulated polyethylene foam as taught by Erb, for the purpose of impregnating or coating the foam with conductive, low impedance gel (¶ 34).

Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s amendments with respect to claim 2 has been considered but are moot in view of teaching from the embodiments of the prior art of record, as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785